Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-21-2005

In Re: Comm Bank
Precedential or Non-Precedential: Precedential

Docket No. 03-4220




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"In Re: Comm Bank " (2005). 2005 Decisions. Paper 466.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/466


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
       UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                Nos. 03-4220, 03-4221, 03-4275, 03-4294, 03-4316,
                           03-4319, 03-4504, 03-4732,
                 03-4837, 04-4838, 03-4862, 04-1002, and 04-1039
                                    ________

   IN RE: COMMUNITY BANK OF NORTHERN VIRGINIA AND GUARANTY
      NATIONAL BANK OF TALLAHASSEE SECOND MORTGAGE LOAN
                           LITIGATION


            Stephanie Spann; Leonila T. Nini; Eufronio Nini; John Hardt;
             Robbin Verbeck; Stephanie Hafford; Charles B. Poindexter;
            Maureen F. Poindexter; David B. Walker; Shundra R. Walker;
        Jessie Dodd; James Beckius; Linda Whitehead; Lynell B. Wingfield;
       Jario Ivan Sarrie; Beatriz Sarrie; Michelle K. Morgan; Sharon Finnerty;
      Donald Appleton; Jeanette Appleton; Edelman, Combs & Latturner, LLC;
                              Appellants in No. 03-4220

                    Walters, Bender, Strohbehn & Vaughan, P.C.,
                              Appellant in No. 03-4221

                                 Scott C. Borison,
                              Appellant in No. 03-4294

                        Badeaux Class Member Opt-Outs,
                      Appellants in Nos. 03-4316 and 03-4838

                         Alabama Class Member Opt-Outs,
                            Appellants in No. 03-4319

Dickey, McCamey & Chilcote, P.C., David J. Armstrong, Esq., Douglas C. LaSota, Esq.,
             Franklin R. Nix, Esq., Georgia Class Member Opt-Outs,
                    Appellants in Nos. 03-4275 and 03-4504

   Ronald D. Gray; Ozy T. McDaniel; Jerline McDaniel; Tammy and David Wasem;
   Richard and Margaret Harlin; Sylvester and Patricia Watkins; Stephen D. Jensen;
      Joseph E. and Cynthia A. Brownfield; Missouri Class Member Opt-Outs;

                                         1
                             Illinois Class Member Opt-Outs,
                                 Appellants in No. 03-4732

                  Michael Lane; Marcos Escalante; Cheryl White-Berry;
                           William P. Gorny; Rinaldo Swayne,
                               Appellants in No. 03-4837

         Franklin R. Nix, Esq.; Georgia Class Member Opt-Outs and Objectors,
                               Appellants in No. 03-4862

                                  Marion Deloy Smith,
                                 Appellant in No. 04-1002

                John W. Sharbrough, III, Esq.; The Sharbrough Law Firm;
                           Alabama Class Member Opt-Outs
                               Appellants in No. 04-1039

                                         ________

                                 Argued February 17, 2005

             Before: SLOVITER, AMBRO, and ALDISERT, Circuit Judges


                             ORDER AMENDING OPINION


            IT IS ORDERED that the slip opinion in the above case, filed August 11,
2005, be amended as follows:

              Page 45, sentence beginning on line 10 with the words “Voluntary
assignees of a credit obligation . . .” should be deleted and replaced by the following:

              The parties dispute the scope of assignee liability arising from
              HOEPA loans, an issue that has divided the district courts.
              Compare, e.g. Cooper v. First Government Mortgage and Investors
              Corp., 238 F. Supp. 2d 50, 55 (D. D.C. 2002), with Baker v. Century
              Financial Group, Inc., No. 01-0903-CV-W-SOW-ECF, 2001 U.S.
              Dist. LEXIS 24320, at *7 (W.D. Mo. 2001). Appellants contend that
              the operative legal standard is set forth in § 1641(d). Appellees

                                          2
            argue that § 1641(d) does not provide an independent basis for
            liability. This court need not, and does not, resolve that dispute at
            this time.


                                         By the Court,


                                         /s/ Dolores K. Sloviter
                                           Circuit Judge

Dated: September 21, 2005
nmb/cc: All Counsel of Record




                                            3